UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7038


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRANCE GERARD MATHIS, a/k/a T-2,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:05-cr-00082-AWA-JEB-5)


Submitted:   October 21, 2014             Decided:   October 24, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrance Gerard Mathis, Appellant Pro Se.        Darryl James
Mitchell, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Terrance   Gerard     Mathis    appeals   the   district    court’s

order denying his pro se motions to compel.               We have reviewed

the record and find no reversible error.            Accordingly, we affirm

the district court’s order.          See United States v. Mathis, No.

2:05-cr-00082-AWA-JEB-5 (E.D. Va. June 27, 2014).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before    this    court   and

argument would not aid the decisional process.


                                                                     AFFIRMED




                                      2